Sawyer, J., dissenting:
As I understand the law, the exception upon which the discussion in the opinion arises, is too broadly stated by my associates. I do not understand that a party who takes a lease, while in possession, can under all circumstances dispute the title of his lessor. I do not find the exception so broadly stated anywhere in the books—either by the elementary writers, or in the reports. I have not been able to find a case that goes so far, while I find a number to the contrary. In Me Cornell v. Bowdry’s Heirs, 4 Mon. 400, the Court say : “ But with respect to Lettice Bowdry there are other facts proved in the cause which, in our opinion, excludes her from controverting the right of McConnell (one of the lessors of the appellant) to recover in the present case. She appears, on two successive years, to have leased the land of McConnell, and as the possession has never been since restored by her, according to well settled principles, she is estopped to contest his title. That a tenant is not in general allowed to dispute the title of his landlord was not denied in argument, but it was said, that it appears from the lease accepted by her from McConnell that she was, at the time both leases were made, residing upon the land; and it was argued that unless the possession is received from the landlord, the tenant is at liberty to controvert his title; and hence it was inferred that Mrs. Bowdry is not concluded from questioning McConnell’s title by her acceptance of either lease. But, as respects her right to dispute the title of McConnell, we apprehend that it is totally immaterial whether or not Mrs. Bowdry was, in point of fact, residing upon the land at the date of the lease. By accepting the lease, and stipulating for rent, she as effectually recognized the title and possession of McConnell to the land upon which she resided, as she could possibly have done if at the time she had not lived upon the land, and had, after the lease was made, entered under McConnell. After accepting the lease she was the *250tenant of McConnell, holding the possession under and for him, and in a proceeding like the present cannot, until she restores the possession to him, be permitted to deny that, at the making of the lease, he had title. With respect to Thomas, who was also a joint lessee with Mrs. Bówdry in the first lease, the same principle applies, unless the possession which he held under the lease has been restored to McConnell; but if he has yielded that possession to McConnell, and has not afterward in any way held under Mrs. Bowdry, he should not, by either lease, be prevented from controverting McConnell’s title.” This is directly in point. So in Hall v. Butler, 10 Ad. & El. 205, an action of replevin for property distrained for rent, Hall entered under a written demise under seal from one Hevitt, upon a yearly tenancy, and paid rent to Hevitt. Before the next rent day, Butler, defendant in the replevin suit, claimed the land, whereupon Hall and Hevitt went together to said defendant, Butler, who was thereupon informed by Hevitt, that he had given up the premises to defendant, and that defendant was now to be his landlord, and the rent was thenceforth to be paid to him. Hall accordingly paid to said defendant six shillings and sixpence on account of rent. Before any further payment had been made, another party, one Daniel Butler, claimed the premises and the rent, and thereupon Hall refused to pay rent to either till the question between the claimants should he settled, and the defendant in the replevin suit distrained upon him. The question was whether, having attorned to defendant Butler, while in possession, he could afterward dispute his title, and it was held that he could not. Lord Denman, C. J., said: “ This is either a ratification of a demise by Butler, or is a fresh demise by him. In either case the same consequence follows, viz : that the title of the defendant, Butler, cannot be disputed by the tenant. As no deception or misrepresentation was intended by Hevitt or by defendant, Butler, the case falls within the ordinary rule.” And Mr. Justice Louderdale says : “ The legal effect of the arrangement is that the plaintiff may be considered as having *251become tenant to defendant Butler under a fresh talcing from Christmas, and the avowry is therefore proved ” (206). This appears to me to be in point. In Ingraham v. Baldwin defendant entered as tenant under one Gilbert, and after-wards, while in possession, attorned to plaintiffs, Gilbert’s grantees, and agreed to pay a certain rent for the land. He subsequently refused to pay, on the ground that he had as good a title to the premises as the plaintiffs. The Court say : “ In the second place, a recognition by the defendant, being in possession, of the title of the plaintiffs, or of their grantor, in the manner above mentioned, would estop the" former from insisting that his lessor or vendor had no title to the premises, unless he could show that the acknowledgment was produced by imposition, or made under misapprehension of his rights ” (9 N. Y. 47). This puts the estoppel as well on the ground of his acknowledging the title of the plaintiffs by attorning to them, as on the ground of his taking a lease from their grantor. In Panton v. Jones, 3 Camp. 372, it is not shown that the plaintiff had title, or that defendant entered under her. It only appeared that on a prior occasion the defendant being in possession, the plaintiff distrained for rent, and defendant submitted to a distress, and on this ground alone she was held to be estopped from denying plaintiff’s title. Mr. Justice Bailey said: “ I have no doubt the submitting to a distress acknowledges a tenancy. The landlord, after distraining, cannot bring ejectment, and the occupant, if he does not replevy, I think is precluded from denying the title of the landlord.” This was but an admission of the landlord’s right by' implication by a party in possession. In Gleim v. Rise, 6 Watts, 45, cited in the leading opinion, the rule is stated thus: “ The law is well settled that when a person is in possession of property and leases it to another, and puts him in possession, the tenant cannot object to the title of his lessor, who can recover for rent, or for use and occupation if no rent was agreed upon. Also, if an owner of property find another in possession who agrees to hold under him.” How the term owner, *252as here used, is a general term. The learned Judge could not have intended to say the party having a perfect legal title, because if he was obliged to establish that, for the purpose of availing himself of the estoppel, he could recover without the aid of the estoppel, and there would he no necessity for relying upon it. He evidently meant to be understood as saying, that a party claiming to own land finding another in possession who agrees to hold under him. So in the case of an agreement to purchase, in which the estoppel stands upon precisely the same principles as between landlord and tenant, a party, although in possession at the time of making the agreement, in an action to recover the land, is estopped from denying the title of his vendor. So held in Jackson v. Ayres, 14 Johns. 225. The Court say: “ This agreement to purchase was an acknowledgment of the title of Brown, and would estop the defendant from setting up an outstanding title. The defendant being in possession, when the agreement was entered into, could make no difference. He was in as a mere naked possessor, and must be considered in the same light as if he had entered under the agreement.” The same was held in Jackson v. Smith, 7 Cow. 719-20, unless the agreement could he shown to be a cover for usury, and therefore void. The exception referred to, so far as my examination goes, is limited to cases where the party in possession has been induced to take a lease by force, fraud, misrepresentation or mistake. I have not found a case where the defendant who has taken a lease, or acknowledged the title of his landlord, by paying rent, or otherwise, while in possession, has been allowed to dispute the title of the landlord, which has not embraced some one or more of these elements, and stress has been laid upon the fact by the Court in deciding the several cases. Thus in Hamilton v. Marsdon, 6 Binney, 45, one Magee was in possession under one Brown, and plaintiff, Hamilton, came with two men armed with guns and threatened to drive Magee off unless he would take a lease from him, and, in consequence, he did take a lease. The party claiming under Magee was permitted to *253dispute Hamilton’s title. Mr. Chief Justice Tilghman says : “ If the plaintiff' were permitted to avail himself of it in the present instance, it would be suffering him to defeat Brown’s title merely by his own outrageous conduct. This ease, therefore, forms an exception to the general rule, which is founded on the presumption of the lease being taken without . fraud, force or illegal behavior on the part of the lessor.” (47.) So also in Brown v. Dysinger, 1 Bawle, 409. One, Brown, being then dangerously ill with consumption, of which he soon after died, and in the possession of the premises, in that condition took a lease from one Walker, under threats of being turned out if he did not. The Court holds that the landlord’s title was properly attacked, on the ground that “ a tenant may impeach his landlord’s title, if induced to take a lease by misrepresentation and fraud,” and the like. (415.) So in Miller v. McBrier, 14 S. & R. 385, where the Court below, on the ground that a tenant cannot dispute the title of his landlord, refused to allow the defendant to introduce evidence to show that an instrument claimed to be a lease was executed by a party in possession upon fraudulent representations, the Court on appeal say: “ A tenant may impeach his landlord’s title whenever he can show that he was induced to accept of a lease by misrepresentation and fraud; and the exhibition of a title founded in forgery to induce a person already in possession to accept a lease, is an act whose character is too unequivocal to be doubted. The evidence, therefore, was admissible to show that the agreement was procured by imposition and deceit.” (385.) (See also Swift v. Dean, 11 Vt. 325; Schultz v. Elliott, 11 Humph. 186.) The English cases, also, so far as they have fallen under my observation, all involve the element of fraud, misrepresentation or mistake as to the title of the lessor at the time of taking the lease, or attorning. And this element is particularly stated in the opinion of the Judges. Thus in Gravenor v. Woodhouse, 1 Bing. 42, Mr. Justice Park says : “ When it (rent) has been paid under a misrepresentation, the tenant is not estopped from resisting further payment *254after discovery of the mistake.” So in Gregory v. Doige, 3 Bing. 475 : “ The Court was clearly of opinion that the plaintiff, having come into possession under a former owner, and having entered into this agreement in ignorance of the defect in defendant’s title, might now show that defendant was not his landlord.” Mr. Justice Butler, in Williams v. Bartholomew, is thus quoted by the Court: “ If the tenant could have proved that his attornment proceeded on the misrepresentation of him who claimed as remainder man, he might have proved that another was still alive and entitled.” (475.) Doe v. Brown, 7 Ad. & El. 449, turned upon misrepresentation and fraud, and Rogers v. Pitcher, 6 Taunt. 207-8, upon misapprehension and mistake of facts. And in Cornish v. Searell, 8 B. & C. 471, the only authority cited to the point in the opinion of my associates, was a case of mistake, and in that very case the exception is properly stated and limited. Mr. Justice Bayly says : “ It has been said that the defendant, having agreed to become tenant to the plaintiffs, can dispute their title. If the defendant had received possession from them, he could not have disputed their title. In Rogers v. Pitcher, and Gravenor v. Woodhouse, the distinction is pointed out between the case where a person has actually received possession from one who has no title and the case where he has merely attorned by mistake to one who has no title. In the former case the tenant caiinot (except under very special eireumstaüees) dispute the title; in the latter he may.” (475.) Washburn states the rule thus: “ The tenant cannot set up a title adverse to the lessor’s, either in himself or a third party, inconsistent with the lessor’s right to grant the original lease, even though * * * the lessee was in possession when he accepted the lease.” (1 Wash. Real Prop., 358-9, par. 4.) The exceptions are stated in the paragraphs immediately following.
Upon these authorities I am satisfied that a party in possession, who takes a lease, is estopped from disputing the lessor’s title, unless he has been induced to take the lease by force, fraud, misrepresentation or some mistake induced by *255the lessor, and that the exception is too broadly stated in the opinion of my associates.
Li my judgment, the provisions of section one hundred eighty of the Practice Act, as amended in 1866, are salutary. So far as my observation extends, the points upon which judgments were formerly reversed on the ground of insufficiency of or defects in findings, were such as were not litigated in the Court below, or were merely formal, and in preparing the findings, the attention of the Court or counsel was not drawn to them, and consequently they were overlooked and omitted. The defect was not discovered till too late to remedy it, when it was brought to the attention of the party succeeding, for the first time, as a point for the reversal of the judgment on appeal.
It will be seen hy reference to section one hundred eighty, as amended, that a party is not entitled to a written finding as a matter of right unless, “ at the time of the submission of the cause,” he shall have “ requested a finding, in writing, and had such request entered in the minutes of the Court.” I concur in the suggestion that when such request is made, it would be the better practice to require the counsel on each side to present the points arising under the issues and evidence, upon which they desire findings, before the finding is drawn up, and then to make a finding on all such points. This would, doubtless, be advantageous and save much trouble in passing on exceptions for defects. When findings are drawn by counsel, I think, also, that the Court, before signing and filing, should always submit them to the opposite counsel for their suggestions.